                Case 1:20-cr-10048-STA Document 21 Filed 10/30/20 Page 1 of 1                                                                     PageID 36
AO 187 (Rev. 7/87) Exhibit and Witness List



                                                  UNITED STATES DISTRICT COURT
                                           FOR THE WESTERN                            DISTRICT OF                      TENNESSEE



              UNITED STATES OF AMERICA                                                                             EXHIBIT AND WITNESS LIST
                          V.
                   JUSTIN COFFMAN                                                                                        Case Number: 1:20-cr-10048-STA

PRESIDING JUDGE                                                        PLAINTIFF’S ATTORNEY                                    DEFENDANT’S ATTORNEY
                        Jon A. York                                                      Hillary Parham                                      Alex Camp
TRIAL DATE (S)                                                         COURT REPORTER                                          COURTROOM DEPUTY
                         10/30/2020                                                              FTR                                         A. Shulman
 PLF.      DEF.        DATE
                                       MARKED         ADMITTED                                             DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   1                10/30/2020            Yes             Yes         Facebook post

   2                10/30/2020            Yes             Yes         Facebook post

  W                 10/30/2020                                        Josh Lunn, ATF SA




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                      Page 1 of     1   Pages
